                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 MITCHELL GARRAWAY,                                     1:17-cv-00533-DAD-GSA (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
         vs.                                            INMATE MITCHELL GARRAWAY,
                                                        INMATE #38096-066 VIA VIDEO
 JACQUILINE CIUFO, et al.,                              CONFERENCE

                          Defendants.                   DATE: May 25, 2021
                                                        TIME: 9:30 a.m.


        Inmate Mitchell Garraway, Inmate #38096-066, is necessary and material to a Settlement
Conference on May 25, 2021, he is confined at the United States Penitentiary, Coleman I, Coleman, Florida,
in the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear by
video conference from his present institution (via Zoom) before Magistrate Judge Stanley A. Boone, on
May 25, 2021, at 9:30 a.m.

        ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

        To: The Warden of United States Penitentiary, Coleman I, Coleman, Florida:

        WE COMMAND you to produce the inmate named above to appear by
video (via Zoom) at the time and place above, until completion of the settlement
conference, or as ordered by the court.

        FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

    Dated:     May 1, 2021                                 /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
